Memorandum: The parties in open court stipulated that the Board of Elections certified 470 signatures on the designating petition of petitioner as meeting the requirements of the Election Law, and that the board invalidated 36 signatures appearing on two particular sheets on the ground that the subscribing witness on the two sheets failed to correctly designate the election district in which the witness resided. The designating petition of petitioner is invalid for lack of the 500 signatures required' by law. (See Memorandum in Matter of Maurin v. Allis, 28 A D 2d 810, decided herewith.) (Appeal from order of Erie Special Term, declaring designating petitions valid.) Present — Williams, P. J., Bastow, Henry, Del Veeehio and Marsh, JJ.